Title: From Alexander Hamilton to James Wilkinson, 15 November 1799
From: Hamilton, Alexander
To: Wilkinson, James


N Y. Nov. 15th. 99
Sir
I send you a copy of a letter from the S of War dated the eighth of this month, and an extract from my letter in reply. You will perceive that I agree in opinion with the Secretary that permanent fortifications should not be erected without previously communicating with the Executive, and obtaining his sanction. I am aware of the strong considerations which lead you to erect the fort at Loftus’s height, but [you will perceive that the previous approbation of the Executive is to be deemed hereafter an indispensable preliminary to any similar undertaking. And you will be pleased to make a point of strict conformity with this rule.]
With great cons
G Wilkinson

